DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 11-16 are objected to because of the following informalities:  Claim 11 and 14, as well as claims 10, 12-13 and 15-16 due to their dependency, recite “to amplifier” in line 7 of independent claims 14 and 11. This appears to be a typo and is interpreted to be “and configured to amplify” consistent with the amendment of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0156605 (Richardson) in view of US 7,072,101 (Kapteyn) and US 2010/0238452 (Vanholsbeeck) and further in view of US 2020/0249390 (Kanno).
For claim 11, Richardson teaches a femtosecond laser device  (fig. 1 and 27) comprising: 
a pulse oscillator configured to generate a laser pulse (fig. 1 and 27, 10, [0105] and [0112]); 
a pulse width stretcher configured to stretch a width of the laser pulse (fig. 1 and 27, 128, [0102]);
 5a pulse width compressor connected to the pulse width stretcher to compress the width of the laser pulse (fig. 1 and 27, 146, [0102]); 
a pulse amplifier disposed between the pulse width compressor and the pulse width stretcher configured to amplify an intensity of the laser pulse (fig. 1 and 27, 68a, 68b, and 96, [0102]); and 
an optical fiber connected between the 10pulse width amplifier and the pulse width stretcher (fig. 27, fiber between 330 and 130, [0184]).
Richardson does not teach the optical fiber is part of a nonlinear pulse attenuator including between the 10pulse width amplifier and the pulse width stretcher, the optical fiber deformed to have a spiral shape, a stretched length, or a twisting.
However, Kapteyn teaches a chirped pulse amplification system similar to Richardson’s (fig. 3) includes a high order dispersion correction between the stretcher and the amplifier (fig. 3, 308 between 306 and 314) in order to correct for higher order dispersion (col. 6, l. 59-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a high order dispersion correction (i.e. a nonlinear pulse attenuator) with the optical fiber between the stretcher and the amplifier in the device of Richardson in order to correct for higher order dispersion as taught by Kapteyn.
The combination of Richardson and Kapteyn does not provide details of the high order dispersion correction (i.e. a nonlinear pulse attenuator). In particular, the previous combination does not teach the optical fiber deformed to have a spiral shape, a stretched length, or a twisting. However, Vanholsbeeck does teach the optical fiber used for dispersion compensation is deformed to have a spiral shape, a stretched length, or a twisting (fig. 1, 5 and 3, [0069] and [0072]) in order to adjust dispersion ([0069]). Vanholsbeeck further teaches a stretching portion (fig. 1, 5 and 3, [0069] and [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Vanholsbeeck’s dispersion compensation (nonlinear pulse attenuator) in the device of the previous 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Vanholsbeeck’s dispersion compensation structure (nonlinear pulse attenuator) as a simple substitution for the generic dispersion correction device of previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides a particular means to perform dispersion correction.  See MPEP 2143 I.B.
Note that while claim 11 refers to “a nonlinear pulse attenuator” as opposed to a dispersion correction device, the label does not appear to distinguish the claimed invention from the prior art as the prior art has the same structure as the claimed nonlinear pulse attenuator.
The combination of Richardson, Kapteyn and Vanholsbeeck does not teach the optical fiber stretcher includes: a first clamping portion fixing one side of the optical fiber; a second clamping portion facing the first clamping portion and fixing another side of the optical fiber; and a stretching portion connecting the first clamping portion to the second clamping portion. However, Kanno teaches an optical fiber stretcher includes a first clamping portion fixing one side of the optical fiber (fig. 2C, 30); a second clamping portion facing the first clamping portion and fixing another side of the optical fiber (fig. 2C, 40); and a stretching portion connecting the first clamping portion to the second clamping portion (fig. 2C, portion between 30 and 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clamps of Kanno around the stretching portion of the previous combination in order to hold the fiber in place.
Allowable Subject Matter
Claims 1 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to include previously indicated allowable subject matter. Claims 6-8 are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 14-16 would be allowable if amended to overcome the objection described above.  The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 has been amended to include previously indicated allowable subject matter. Claims 15-16 would be due to their dependency.
Claims 10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and in a manner to overcome the objection to claim 11 above.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 10 and 12-13, the art cited in the rejection of claim 11 above represents the closest prior art of record. However, there is no clear suggestion or motivation to modify the art such that the fiber is stretched to a length 5% longer than an original length (claim 10) or include a first and second rod with a locker as claimed (claim 12 and dependent claim 13). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828